      Case 1:18-cv-12332-AJN-OTW Document 77 Filed 07/26/21 Page 1 of 1


                                                1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                7/26/21
  Yu Zhang,

                         Plaintiff,
                                                                   18-cv-12332 (AJN)
                 –v–
                                                                        ORDER
  Sabrina USA Inc., et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       Pursuant to today’s final pre-trial conference, the parties are hereby ORDERED to meet

and confer by telephone regarding settlement and submit a joint letter on or before July 29, 2021,

confirming that such discussion has occurred.

       SO ORDERED.


Dated: July 26, 2021
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
